Citation Nr: 1109459	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-13 444	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for hemochromatosis with liver transplant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to December 1955 and from September 1956 to November 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  During the pendency of the Veteran's appeal, his claims folder was transferred to the RO in Salt Lake City, Utah.

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing in October 2009.  A transcript of the hearing is included in the claims folder.  The Veteran also submitted additional evidence at the hearing.  He included a waiver of consideration of the evidence by the agency of original jurisdiction (AOJ).


REMAND

The Veteran had two periods of active duty from December 1954 to December 1955 and from September 1956 to November 1962.  His service treatment records (STRs) show that he was hospitalized for treatment of hepatitis A (infectious hepatitis) for 22 days in October 1957.  The source of the infection was not determined.  The Veteran was placed on a physical profile for two months and was to be reevaluated at the end of the two-month period.  Clinical entries in 1958 showed continued monitoring of his liver function tests (LFT).  Additional clinical entries, in March and April 1962, show that the Veteran was evaluated to rule out hepatitis.  No definitive diagnosis is contained in the STRs.  

The Veteran had a reenlistment physical examination in October 1959.  No complications or sequelae were noted from his hepatitis.  However, his October 1962 discharge Report of Medical History said there was a recurrence of hepatitis in March 1962.

The Veteran submitted his claim for VA disability compensation in February 2007.  He said that he contracted hepatitis while on active duty.  He asserts that this led to his developing liver disease that ultimately required a liver transplant.  The Veteran included a separate sheet wherein he listed places of treatment and dates.  He listed treatment at Dixie Regional Medical Center (DRMC), Scripps Mercy Hospital, Scripps Green Hospital, and Latter-day Saints (LDS) Hospital.  He reported that his liver transplant occurred at LDS Hospital in September 2005.  His last date of treatment, from any source, was listed as October 2005.

The AOJ obtained records from Scripps Mercy and Scripps Green Hospital.  However, it appears the Veteran received emergency treatment at those two facilities in February 2005.  He was initially seen at Scripps Mercy but was transferred to Scripps Green after one day.  The summary from Scripps Mercy noted that the Veteran had received care and evaluation at Scripps Green and was being considered for a transplant.  

The summary from Scripps Green contained only a summary pertaining to the three-day period of hospitalization in February 2005 and a consultation.  The consultation noted that the Veteran had had a full transplant surgery evaluation on January 31, 2005.  The evaluation was said to be notable for the Veteran with end-stage liver disease without development of complications of cirrhosis.  The Veteran's diagnosis was end-stage liver disease with hereditary hemochromatosis.

The records from DRMC consist of laboratory results for a number of tests.  Most relevant was a hemochromatosis mutation interpretation that was dated March 1, 2005.  The test was said to be a Deoxyribonucleic acid (DNA) test for three specific genetic genotypes to identify whether the Veteran had hemochromatosis.  The rest of the report stated that hereditary hemochromatosis was an autosomal recessive disorder of iron metabolism that varies in clinical severity.  The three mutations, C282Y, H63D, and S65C had been described in the majority of patients with hemochromatosis.  

The results were negative for C282Y and S65C.  The results were said to show that the Veteran was heterozygous for the HFE H63D mutation and the normal allele.  The significance of the test results is not clear from the language of the report.

Although records from 2005 to the current time were requested from LDS Hospital in April 2007, only limited records were provided.  In particular, the origins of the diagnosis of hemochromatosis were not included; nor was the operative report for the actual September 2005 transplant (which was later provided by the Veteran).  The records essentially covered a period from February 2005 to November 2005, with one later entry in April 2007.  The pre-transplant records include a March 1, 2005, entry where the physician noted the Veteran's history of hepatitis A in service but that his hepatitis A antibody was negative.  He noted that the Veteran was treated in September and December 2004.  He also found it interesting that the Veteran's mother died from nonalcoholic cirrhotic liver.  The assessment was end-stage liver disease felt to be related to hemochromatosis based on elevated ferritin and liver biopsy evaluation at Scripps.  The physician wanted the Veteran to be tested for the specified mutations noted above.  

Although most LDS Hospital treatment entries attributed the Veteran's end-stage liver disease to hemochromatosis, there were other diagnoses provided.  An April 14, 2005, entry said the liver disease was due to cryptogenic cirrhosis, possibly hemochromatosis.  That physician noted the results of the DNA testing and said the Veteran likely had hemochromatosis by biopsy but the genetic screening showed only one allele for heterozygosity.  He said the Veteran may have other unknown genetic mutations causing his hemochromatosis.  A second entry from April 16, 2005, said the Veteran's liver disease was secondary to alcohol.  An entry from May 10, 2005, noted that the Veteran had recently been treated by J. Bown, M.D., at DRMC.  

It is clear there are missing records, particularly those dealing with the Veteran's initial evaluations in September and December 2004.  Also, the one reference to Dr. Bown refers to treatment provided at DRMC, yet only laboratory records were provided by that facility.  Further, given the DNA test results for the hemochromatosis mutations, and the above variations in diagnosis from April 2005, it is not clear what the basis was for the diagnosis of hemochromatosis. 

The Veteran was afforded a VA contract examination in December 2007.  The examiner did not provide the requested opinion of whether the Veteran had a chronic liver disorder and whether it was related to an episode of infectious hepatitis and jaundice in service.  The examiner said the Veteran had a chronic liver condition of hemochromatosis with subsequent transplantation.  He said there was no evidence of infectious hepatitis.

An addendum was provided by another contract physician in December 2007.  In short, the addendum did not relate the Veteran's hemochromatosis and liver transplant to his hepatitis in service.

The Veteran submitted a report from LDS Hospital in November 2008.  It was dated October 27, 2005, and said the Veteran was status-post orthotopic liver transplantation (OLT).  In a section labeled social history, the examiner said that hepatitis B necessitated the transplantation.  The Veteran provided only one page of four for this report.  (There was no previous record of his having hepatitis B or that hepatitis B was the reason for his end-stage liver disease.)

The Veteran submitted additional evidence in June 2009.  This included a treatment entry from Mountain West Gastroenterology signed by Dr. Bown.  The entry was dated in June 2009.  Dr. Bown noted that the Veteran had received a liver transplant for hemochromatosis with a heterozygous genotype.  He said that, prior to the transplant, the Veteran was seen at the Scripps clinic with a positive antinuclear antibody (ANA) hep[atitis] 2 test.  Dr. Bown said this raised the possibility of underlying autoimmune hepatitis with secondary hemochromatosis.  He noted that the Veteran was treated for infectious hepatitis in service and this may have been a precipitator to the underlying autoimmune disorder.  It was noted that the Veteran had requested a repeat ANA hep 2 test.  No further treatment records were provided.

As noted in the Introduction, the Veteran testified at a Board hearing in October 2009.  He submitted a letter from the first contract VA examiner who had evaluated him in December 2007.  The physician said that, at the time of examination, the Veteran did not have the diagnosis of autoimmune hepatitis that he received from his physician at the Scripps clinic.  The contract physician said that it had been documented that hepatitis A can trigger autoimmune hepatitis and that the Veteran asserted that he had hepatitis A in service.  The physician asked that the Veteran's case be reconsidered in light of this new data.

It appears that the later evidence provides a basis to challenge the cause of the Veteran's end-stage liver disease as being something other than hemochromatosis, or to show that the hemochromatosis was a secondary disease.  Moreover, the evidence may link the possible existence of autoimmune hepatitis to the Veteran's hepatitis in service.

The AOJ previously denied the Veteran's claim because his hemochromatosis was considered to be a congenital or developmental abnormality and not subject to service connection.  Service connection may not be established for congenital defects but service connection may be granted for congenital diseases.  See Winn v. Brown, 8 Vet. App. 510 (1996); see also VAOPGCPRECs 1-90, 67-90, 82-90; 38 C.F.R. §§ 3.303(c), 4.9 (2010). 

The AOJ appears to have conceded that hemochromatosis is a congenital or hereditary disease at the time of the readjudication of the claim and issuance of a statement of the case (SOC) in February 2009.  The Board notes that VA provides for the rating of hemochromatosis as a disability related to chronic liver disease.  See 38 C.F.R. § 4.114, Diagnostic Code 7345 (2010).

In order to correct the deficiencies noted above, the case is REMANDED for the following actions:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA healthcare providers who have treated him for his liver disease since service.  The Board is especially interested in the initial evaluation reports that were referenced as being in September and December 2004.  Based on information in the claims folder it appears there are outstanding treatment/evaluation records from Scripps, DRMC, and LDS Hospital.  Further, the Veteran submitted a recent treatment entry from Dr. Bown from a different facility than DRMC.  

The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

(The Veteran is free to submit the records; however, he should submit complete copies of the records and not isolated pages or incomplete entries.)  

2.  Upon completion of the above-requested development, the Veteran should be afforded a VA examination with a physician with appropriate experience for the issue.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail in the examination report.

The examiner is advised that the Veteran was hospitalized for treatment of infectious hepatitis while in service in October 1957.  He exhibited symptoms or/had a recurrence of his hepatitis in 1962.  It appears he developed symptoms of his end-stage liver disease in 2004.  The cause of the liver disease is not apparent from the record, although hereditary hemochromatosis is the most often stated diagnosis.  The examiner is referred to the DNA hemochromatosis mutation screening test results from March 2005 and the June 2009 record from Dr. Bown that discusses hemochromatosis as possibly secondary to autoimmune hepatitis and that the Veteran's hepatitis A in service may have been a precipitator of the underlying autoimmune disorder.

The examiner is requested to provide an opinion in response to the following questions.  In responding, the examiner is asked to express the requested opinion as to whether 1) it is as least as likely as not (a 50 percent probability or greater); or, 2) it is not as least likely as not.  

* Does the evidence support that the Veteran's end-stage liver disease was the result of hereditary hemochromatosis?  

* If so, did the Veteran's hepatitis A in service contribute to, or aggravate the hereditary hemochromatosis?

* If the end-stage liver disease was not the result of hereditary hemochromatosis, can the examiner state the likely cause of the liver disease?

* Did the Veteran's hepatitis A in service cause, or contribute to the cause of the process that led to end-stage liver disease?

The report of examination must include the complete rationale for all opinions expressed.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

3.  The AOJ must ensure that the medical examination report and opinions comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional development deemed warranted, the issue on appeal must be re-adjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

